  Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 1 of 29 PageID #: 1




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF DELAWARE

 ALEX SANCHEZ,
                                                       Case No.:
                         Plaintiff,
                                                       COMPLAINT FOR:
             v.
                                                       (1) Breach of Fiduciary Duties
 THE MICHAELS COMPANIES, INC.,                         (2) Aiding and Abetting Breach of
 ASHLEY BUCHANAN, MARK S. COSBY,                           Fiduciary      Duties
 JOSHUA BEKENSTEIN, RYAN COTTON,                       (3) Violation of § 14 (e) of the Securities
 MONTE E. FORD, KAREN KAPLAN,
 MATTHEW S. LEVIN, JOHN J. MAHONEY,                        Exchange Act of 1934
 JAMES A. QUELLA, and BERYL B. RAFF.                   (4) Violation of § 14 (d) of the Securities
                                                           Exchange Act of 1934
                                                       (5) Violation of § 20(a) of the Securities
                            Defendants.                    Exchange Act of 1934


                                                       DEMAND FOR JURY TRIAL




       Plaintiff, Alex Sanchez (“Plaintiff”), by and through his attorneys, alleges upon

information and belief, except for those allegations that pertain to him, which are alleged upon

personal knowledge, as follows:

                                  SUMMARY OF THE ACTION

       1.         Plaintiff brings this action against The Michaels Companies, Inc. (“Michaels” or

the “Company”), and the Company’s Board of Directors (the “Board” or the “Individual

Defendants”, together with Michaels, the “Defendants”), for breaches of fiduciary duty as a result

of Defendants’ efforts to sell the Company to affiliates of Apollo Management IX, L.P., including

Magic AcquireCo, Inc. (“Parent”), and Magic MergeCo, Inc. (“Merger Sub,” and collectively with

Parent and Apollo Management IX, L.P., “Apollo”) as a result of an unfair process for an unfair

price, and to enjoin an upcoming tender offer on a proposed all-cash transaction valued at

approximately $3.3 billion (the “Proposed Transaction”).




                                                 -1-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 2 of 29 PageID #: 2




        2.     The terms of the Proposed Transaction were memorialized in a March 3, 2021,

filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, Michaels will become an indirect wholly-owned subsidiary of Apollo, and

stockholders of Michaels, including Plaintiff, will receive $22.00 in cash for each share of

Michaels common stock they own. As a result of the Proposed Transaction, Plaintiff will be frozen

out of any interest in the surviving entity.

        3.     Thereafter, on March 16, 2021, Michaels filed a Solicitation/Recommendation

Statement on Schedule 14D-9 (the “Recommendation Statement”) with the SEC in support of the

Proposed Transaction.

        4.     The Proposed Transaction is unfair and undervalued for a number of reasons.

Significantly, the Recommendation Statement describes an insufficient process in which the Board

rushed through a sales process that saw only a handful of potentially interested counterparties

being contacted prior to the entry of the Company into the Proposed Transaction.

        5.     In approving the Proposed Transaction, the Individual Defendants have breached

their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

sell Michaels without first taking steps to ensure that Plaintiff as a public stockholder of Michaels

would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

engineering the Proposed Transaction to benefit themselves and/or the Apollo without regard for

Plaintiff and Michaels’ public stockholders. Accordingly, this action seeks to enjoin the Proposed

Transaction and compel the Individual Defendants to properly exercise their fiduciary duties to

Plaintiff.




                                                 -2-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 3 of 29 PageID #: 3




       6.      Next, it appears as though the Board has entered into the Proposed Transaction to

procure for itself and senior management of the Company significant and immediate benefits with

no thought to Plaintiff or the Company’s public stockholders. For instance, pursuant to the terms

of the Merger Agreement, upon the consummation of the Proposed Transaction, Company Board

Members and executive officers will be able to exchange all Company equity awards for the

merger consideration.

       7.      In violation of the Exchange Act and in further violation of their fiduciary duties,

Defendants caused to be filed the materially deficient Recommendation Statement on March 16,

2021 with the SEC in an effort to solicit Plaintiff to tender their Michaels shares in favor of the

Proposed Transaction. The Recommendation Statement is materially deficient, deprives Plaintiff

of the information necessary to make an intelligent, informed and rational decision of whether to

tender in favor of the Proposed Transaction, and is thus in breach of the Defendants’ fiduciary

duties. As detailed below, the Recommendation Statement omits and/or misrepresents material

information concerning, among other things: (a) the sales process and in particular certain conflicts

of interest for management; (b) the financial projections for Michaels, provided by Michaels to the

Company’s financial advisor UBS Securities LLC. (“UBS”); and (c) the data and inputs underlying

the financial valuation analyses, if any, that purport to support the fairness opinions created by

UBS and provides to the Company and the Board

       8.      Accordingly, this action seeks to enjoin the Proposed Transaction and compel the

Individual Defendants to properly exercise their fiduciary duties to Plaintiff.

       9.      Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or,




                                                 -3-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 4 of 29 PageID #: 4




in the event the Proposed Transaction is consummated, to recover damages resulting from the

breaches of fiduciary duties by Defendants.

                                             PARTIES

        10.       Plaintiff is a citizen of New York and, at all times relevant hereto, has been a

Michaels stockholder.

        11.       Defendant Michaels, North America's largest specialty provider of arts, crafts,

framing, floral, wall décor, and seasonal merchandise for do-it-yourself home decorators.

Michaels is incorporated under the laws of the State of Delaware and has its principal place of

business at 8000 Bent Branch Drive, Irving, Texas 75063. Shares of Michaels common stock are

traded on the NasdaqGS under the symbol “MIK.”

        12.       Defendant Ashley Buchanan ("Buchanan ") has been a Director of the Company at

all relevant times. In addition, Buchanan serves as the Company’s Chief Executive Officer

(“CEO”).

        13.       Defendant Mark S. Cosby ("Cosby") has been a director of the Company at all

relevant times.

        14.       Defendant Joshua Bekenstein (“Bekenstein") has been a director of the Company

at all relevant times.

        15.       Defendant Ryan Cotton ("Cotton") has been a director of the Company at all

relevant times.

        16.       Defendant Monte E. Ford (“Ford”) has been a director of the Company at all

relevant times.

        17.       Defendant Karen Kaplan (“Kaplan”) has been a director of the Company at all

relevant times.




                                                 -4-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 5 of 29 PageID #: 5




         18.      Defendant Matthew S. Levin (“Levin”) has been a director of the Company at all

relevant times.

         19.      Defendant John J. Mahoney (“Mahoney”) has been a director of the Company at

all relevant times.

         20.      Defendant James A. Quella (“Quella”) has been a director of the Company at all

relevant times.

         21.      Defendant Beryl B. Raff (“Raff”) has been a director of the Company at all relevant

times.

         22.      Defendants identified in ¶¶ 12 - 21 are collectively referred to as the “Individual

Defendants.”

         23.      Non-Defendant Apollo Management IX, L.P. is an affiliate of Apollo Global

Management, leading global investment manager. Apollo Global Management’s common stock

is traded on the NYSE under the symbol “APO”.

         24.      Non-Defendant Merger Sub is a wholly owned subsidiary of Parent created to

effectuate the Proposed Transaction.

         25.      Non-Defendant Merger Sub is a wholly owned subsidiary of Parent created to

effectuate the Proposed Transaction.

                                   JURISDICTION AND VENUE

         26.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have. The




                                                  -5-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 6 of 29 PageID #: 6




Court has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C.

§ 1367.

       27.     Personal jurisdiction exists over each defendant either because the defendants

conduct business in or maintain operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as

to render the exercise of jurisdiction over defendant by this Court permissible under traditional

notions of fair play and substantial justice.

                 THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

       28.     By reason of the Individual Defendants’ positions with the Company as officers

and/or directors, said individuals are in a fiduciary relationship with Michaels and owe the

Company the duties of due care, loyalty, and good faith.

       29.     By virtue of their positions as directors and/or officers of Michaels, the Individual

Defendants, at all relevant times, had the power to control and influence, and did control and

influence and cause Michaels to engage in the practices complained of herein.

       30.     Each of the Individual Defendants are required to act with due care, loyalty, good

faith and in the best interests of the Company. To diligently comply with these duties, directors

of a corporation must:

               a. act with the requisite diligence and due care that is reasonable under the

                   circumstances;

               b. act in the best interest of the Company;

               c. use reasonable means to obtain material information relating to a given

                   action or decision;




                                                 -6-
  Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 7 of 29 PageID #: 7




               d. refrain from acts involving conflicts of interest between the fulfillment

                    of their roles in the Company and the fulfillment of any other roles or

                    their personal affairs;

               e. avoid competing against the company or exploiting any business

                    opportunities of the company for their own benefit, or the benefit of

                    others; and

               f. disclose to the Company all information and documents relating to the

                    company’s affairs that they received by virtue of their positions in the

                    Company.

       31.     In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of Michaels, are obligated to refrain from:

               a.       participating in any transaction where the directors’ or officers’

               loyalties are divided;

               b.       participating in any transaction where the directors or officers are

               entitled to receive personal financial benefit not equally shared by the

               Company or its public stockholders; and/or

               c.       unjustly enriching themselves at the expense or to the detriment of

               the Company or its stockholders, including Plaintiff.




                                                -7-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 8 of 29 PageID #: 8




       32.      Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Michaels, Plaintiff and the other public stockholders of Michaels, including their duties of

loyalty, good faith, and due care.

       33.      As a result of the Individual Defendants’ divided loyalties, Plaintiff will not receive

adequate, fair or maximum value for his Michaels common stock in the Proposed Transaction.




                                SUBSTANTIVE ALLEGATIONS

Company Background

       34.      Michaels owns and operates arts and crafts specialty retail stores for hobbyist and

do-it-yourself home decorators in the United States and Canada. It operates Michaels stores that

offer approximately 45,000 basic and seasonal stock-keeping units (SKUs) in arts, crafts, framing,

floral, and home décor and seasonal merchandise. The Company also provides private brands,

including Recollections, Studio Decor, Bead Landing, Creatology, Ashland, Celebrate It,

ArtMinds, Artist's Loft, Craft Smart, Loops & Threads, Simply Tidy, Make Market, Foamies,

LockerLookz, Imagin8, and Sticky Sticks. Further, it manufactures and supplies precut mats and

custom framing merchandise; and distributes craft and hobby items products under the Darice

brand. As of February 1, 2020, the company operated approximately 1,274 Michaels retail stores

in 49 states and Canada. It also serves customers through Michaels.com, ConsumerCrafts.com,

Canada.Michaels.com, Darice.com, and AaronBrothers.com websites, as well as through its

Michaels app.




                                                  -8-
   Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 9 of 29 PageID #: 9




       35.     The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated impressive financial results. For example,

the Company reported an increase of 15.1% in Net Sales, an increase of 161.6% in Operating

Income, and an increase of 71.7% of Adjusted Operating Income. The Company also announced

Free Cash Flow of $380 million for the quarter and $633 million on a year-to-date basis.

       36.     Speaking on these positive results, Defendant CEO Buchanan commented in the

December 3, 2020 Press Release, “‘Michaels delivered strong third quarter results highlighted by

comparable store sales growth of 16.3%, which was driven by robust consumer demand, improved

retail execution and continued progress against our strategic initiatives. Our expanded omni

channel capabilities, Maker-centric branding, and increasingly personalized marketing resonated

well with customers… We have strengthened our core business and put Michaels in a much

stronger position today - operationally, financially, and strategically - than at the start of this year

and I would like to extend my gratitude to every single Michaels team member whose hard work

has enabled these results. While the operating environment continues to evolve, we look forward

to building on our progress as we continue to drive toward sustainable growth over the long term.’”

       37.     The notable financial results and liquidity are not an anomaly, but rather, are

indicative of a trend of continued success and future potential success by Michaels. Clearly, the

Company is likely to have tremendous future success and should command a much higher

consideration than the amount contained within the Proposed Transaction.

       38.     Despite this potential, the Individual Defendants have caused Michaels to enter into

the Proposed Transaction for insufficient consideration.

The Flawed Sales Process




                                                  -9-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 10 of 29 PageID #: 10




       39.     As detailed in the Recommendation Statement, the process deployed by the

Individual Defendants was flawed and inadequate, was conducted out of the self-interest of the

Individual Defendants, and was designed with only one concern in mind – to effectuate a sale of

the Company by any means possible no matter the price.

       40.     Notably, the Company rushed through the sales process after paying lip service to

a true market check for potentially interested third parties, contacting only four such

counterparties, three of which immediately indicated they were not interested. Moreover the

Recommendation Statement fails to indicate if these contacted parties were strategic or financial

in nature.

       41.     Next, while the Recommendation Statement does indicate that a Transaction

Committee was created to run the sales process, it fails to indicate whether all the directors

assigned to sit on this committee were independent, outside directors.              Nor does the

Recommendation Statement indicate what specific powers this Transaction Committee had in

relation to approval of any potential agreement.

       42.     In addition, the Recommendation Statement is silent as to the nature of the various

confidentiality agreements entered into between the Company and potentially interested third

parties throughout the sales process, including Apollo, whether these agreements differ from each

other, and if so in what way, including failing to disclose all specific conditions under which any

standstill provision contained in any entered confidentiality agreement entered into between the

Company and potentially interested third parties throughout the sales process, including Apollo,

would fall away.

       43.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.




                                               -10-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 11 of 29 PageID #: 11




The Proposed Transaction

       44.     On March 3, 2021, Apollo and Michaels issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       IRVING, TX and NEW YORK – March 3, 2021 - The Michaels Companies
       (NASDAQ: MIK) (“Michaels” or “the Company”) and funds managed by affiliates
       of Apollo Global Management, Inc. (NYSE: APO) (together with its consolidated
       subsidiaries “Apollo”) today announced that they have entered into a definitive
       merger agreement pursuant to which investment funds managed by affiliates of
       Apollo have agreed to acquire the Company in a transaction that values Michaels
       at an equity value of approximately

       $3.3 billion (for a transaction valued at $5.0 billion).



       Under the terms of the agreement, which has been unanimously approved by the
       Michaels Board of Directors, Apollo will commence a tender offer to acquire all
       outstanding shares of Michaels for $22.00 per share in cash. The purchase price
       represents a 47% premium to the closing stock price on February 26, 2021 (the last
       trading day prior to press speculation about a potential transaction involving
       Michaels) of $15.00 per share and a 78% premium to the 90-day volume-weighted
       average price.

        “The Company’s impressive growth transformation, including our financial and
       operational performance in the unprecedented environment of the pandemic, led to
       an unsolicited offer to buy the company,” said James Quella, Chairman of the
       Michaels Board of Directors. “Following that offer, the board undertook a
       comprehensive process to test the market and to evaluate the value maximizing path
       forward for shareholders. The Board of Directors, informed by that process, firmly
       believes Apollo’s offer represents a compelling value to our shareholders. It has
       been a privilege to work with Ashley and the management team as they coalesced
       around the transformation strategy, reimagined the Michaels omni-channel
       experience, and drove strong business outcomes in a challenging retail
       environment.”

        “Our Michaels strategy and the work that we have done in the past year have led
       to phenomenal business results, strengthened our core business and positioned
       Michaels for long-term sustainable growth,” said Ashley Buchanan, Chief
       Executive Officer of Michaels. “We are excited to enter into this new chapter
       together with Apollo, who shares our strategic vision for Michaels as an
       omnichannel retailer that offers a one-stop-shop experience for the entire Michaels
       community. As a private company, we will have financial flexibility to invest in,
       expand, and improve our retail and digital platforms.”




                                                -11-
Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 12 of 29 PageID #: 12




     Andrew S. Jhawar, Senior Partner and Head of the Retail and Consumer Group at
    Apollo, said “On behalf of the Apollo Funds, we are delighted about this transaction
    with Michaels, which has continued to elevate its position as the leading player in
    the exciting arts and crafts industry. Michaels is the go-to- destination in arts and
    crafts for the deepest breadth of assortment with best-in-class customer service. We
    believe there is a significant opportunity to enhance the Michaels brand, store
    experience and omnichannel offering to its customers across North America. Our
    team at Apollo expects to leverage many of the strategies from our funds’
    successful investments in other specialty retailers and grocers with Michaels. We
    are looking forward to working with the management team and the over 45,000
    team members at Michaels in further enhancing the Company’s retail and digital
    channels as the most inspiring and engaging experience in the arts and crafts
    industry.”



    The closing of the transaction is subject to customary closing conditions, including
    the expiration or termination of certain regulatory periods and the tender of shares
    representing at least a majority of the Company’s outstanding common stock to
    Apollo, and is expected to close in Michaels’ first half of the Company’s fiscal year.
    Following the successful completion of the tender offer, Apollo managed funds will
    acquire all remaining shares not tendered in the tender offer through a second-step
    merger at the same price. The transaction will be financed through a combination
    of equity provided by Apollo managed funds as well as a committed debt financing
    package to be provided by Credit Suisse, Barclays, Wells Fargo, RBC Capital
    Markets, Deutsche Bank, Mizuho, and Bank of America.



    The merger agreement provides for a “go-shop” period, during which Michaels –
    with the assistance of UBS Investment Bank, its exclusive financial advisor – will
    actively solicit, evaluate and potentially enter into negotiations with and provide
    due diligence access to parties that submit alternative proposals.

    The go-shop period is 25 calendar days, commencing today. Michaels will have the
    right to terminate the merger agreement to enter into a superior proposal subject to
    the conditions and procedures specified in the merger agreement, which Michaels
    will file with a Current Report on Form 8-K. There can be no assurance this process
    will result in a superior proposal. Michaels does not intend to disclose
    developments about this process unless and until its Board of Directors has made a
    decision with respect to any potential superior proposal.

     Upon the completion of the transaction, Michaels will become a privately held
    company and shares of MIK common stock will no longer be listed on any public
    market.




                                            -12-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 13 of 29 PageID #: 13




The Inadequate Merger Consideration

       45.     Significantly, the Company’s financial prospects and opportunities for future

growth establish the inadequacy of the merger consideration.

       46.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration the Company’s potential financial success given its recent demand.

       47.     Notably, a March 3, 2021 Bloomberg article on the Proposed Transaction covered

Michaels’ recent success and intrigue to Apollo, “Apollo’s interest in Michaels comes on the heels

of the company’s best annual stock performance since its latest initial public offering in 2014.

Shares rose 61% last year, fueled by all the crafting items and home decor purchased by families

stuck at home during the pandemic. That marked a major turnaround from prior years, when the

growth of Amazon.com Inc. and flagging sales had forced the chain to shutter dozens of locations.

‘While demand may drop back a bit in 2021, the crafting market will remain elevated compared

to where it was pre-pandemic,’ Neil Saunders, managing director of GlobalData, said in an emailed

statement. ‘Michaels’ new owners, Apollo, will be able to take advantage of this as they look to

grow the company’s top line.’”

       48.     In addition, Apollo is capitalizing on an opportunity, as described in the Retail Dive

March 3, 2021 article on the Proposed Transaction, “The pandemic has been unkind to retail in

general, but has ignited sales for craft stores like Michaels and Joann. Michaels has also enjoyed

strong demand in non-crafting categories              like jigsaw puzzles     and toys, according

to GlobalData Managing Director Neil Saunders. The success has piqued investor interest and

spurred activity. Last month, for example, Joann filed a proposed $100 million initial public




                                               -13-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 14 of 29 PageID #: 14




offering that would maintain its private equity owner's majority stake. Now it's Michaels' turn. Its

would-be owners are poised to benefit from not just the crafting vogue, but also improvements in

e-commerce and bulking pricing that have made it more competitive with Amazon and other rivals,

Saunders said in emailed comments. ‘While demand may drop back a bit in 2021, the crafting

market will remain elevated compared to where it was pre-pandemic,’ he said. ‘And, as such,

Michaels' new owners, Apollo, will be able to take advantage of this as they look to grow the

company's top line. Apollo will also benefit from the recent investments Michaels has made in its

online proposition, including services like curbside collection and same-day delivery. Arguably,

having a solid e-commerce and multichannel operation should have been in play years ago.’”

       49.     Michaels, with the influx of capital from the buyout and liquidity, has the ability to

officially capitalize on the e-commerce market, as mentioned above, and only Apollo will reap the

benefits.

       50.     Clearly, while the deal will be beneficial to Apollo it comes at great expense to

Plaintiff as a public stockholder of the Company.

       51.     Moreover, post-closure, Plaintiff will be frozen out of any future benefit from his

investment in Michaels’ bright future.

       52.     It is clear from these statements and the facts set forth herein that this deal is

designed to maximize benefits for Apollo at the expense of Plaintiff, which clearly indicates that

Plaintiff was not an overriding concern in the formation of the Proposed Transaction.

Preclusive Deal Mechanisms

       53.     The Merger Agreement contains certain provisions that unduly benefit Apollo by

making an alternative transaction either prohibitively expensive or otherwise impossible.

Significantly, the Merger Agreement contains a termination fee provision that is especially onerous




                                               -14-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 15 of 29 PageID #: 15




and impermissible. Notably, in the event of termination, the merger agreement requires Michaels

to pay up to approximately $104 million to Apollo, if the Merger Agreement is terminated under

certain circumstances. Moreover, under one circumstance, Michaels must pay this termination fee

even if it consummates any competing company Acquisition Proposal (as defined in the Merger

Agreement) within 9 months following the termination of the Merger Agreement. The termination

fee will make the Company that much more expensive to acquire for potential purchasers. The

termination fee in combination with other preclusive deal protection devices will all but ensure

that no competing offer will be forthcoming.

       54.     The Merger Agreement also contains a “Go-Shop; No Solicitation” provision that

after the “twenty-five (25) calendar days following the date of the Merger Agreement,” Apollo

restricts Michaels from considering alternative acquisition proposals by, inter alia, constraining

Michaels’ ability to solicit or communicate with potential acquirers or consider their proposals.

Specifically, the provision prohibits the Company from directly or indirectly soliciting, initiating,

proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited

bona fide written “Acquisition Proposal” if it constitutes or is reasonably calculated to lead to a

“Superior Proposal” as defined in the Merger Agreement.

       55.     Moreover, the Merger Agreement further reduces the possibility of a topping offer

from an unsolicited purchaser.      Here, the Individual Defendants agreed to provide Apollo

information in order to match any other offer, thus providing Apollo access to the unsolicited

bidder’s financial information and giving Apollo the ability to top the superior proposal. Thus, a

rival bidder is not likely to emerge with the cards stacked so much in favor of Apollo.

       56.     These provisions, individually and collectively, materially and improperly impede

the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and




                                                -15-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 16 of 29 PageID #: 16




pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

Company and its public stockholders.

          57.          Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.

Potential Conflicts of Interest

          58.          The breakdown of the benefits of the deal indicate that Michaels insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders such

as Plaintiff. The Board and the Company’s executive officers are conflicted because they will

have secured unique benefits for themselves from the Proposed Transaction not available to

Plaintiff as a public stockholder of Michaels.

          59.          Notably, Company insiders, currently own large, illiquid portions of Company

stock that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction.

          60.          Moreover, upon the consummation of the Proposed Transaction, the

Recommendation Statement indicates that each outstanding Company stock option, restricted

share, or other equity award will be canceled and converted into the right to receive certain

consideration according to the merger agreement.

          61.          These payouts to Company insiders disparate to what Plaintiff will receive in his

capacity as a Company public stockholder are as follows:
                                                                                                               Total Cash
                                                                                                              Consideration
                                           Cash          Cash                                                 in connection
                             Cash      Consideration Consideration      Cash           Cash         Cash         with the
 Name of Executive      Consideration    for Stock   for Restricted Consideration Consideration Consideration Offer and the
 Officer or Director    for Shares ($)  Options ($)    Shares ($)   for RSUs ($)   for PSUs ($) for MSUs ($)   Merger ($)
Directors
Josh Bekenstein                    0             0              0             0             0             0              0
Ashley Buchanan(1)              N/A           N/A            N/A           N/A            N/A           N/A           N/A
Mark S. Cosby              2,946,526    10,431,800        395,824     2,100,978             0             0     15,875,128
Ryan Cotton                        0             0              0             0             0             0              0
Monte E. Ford                382,822             0              0       337,700             0             0        720,522




                                                             -16-
  Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 17 of 29 PageID #: 17



Karen Kaplan              652,014               0             0     337,700             0               0        989,714
Matthew S. Levin          349,910               0             0     337,700             0               0        687,610
John J. Mahoney           869,066               0             0     337,700             0               0      1,206,766
James A. Quella           719,180               0             0     337,700             0               0      1,056,880
Beryl B. Raff             903,386               0             0     337,700             0               0      1,241,086
Executive Officers
Ashley Buchanan         5,518,502        6,637,500            0   10,795,576             0       6,222,533    29,174,111
Michael Diamond                 0                0            0    1,697,410             0         361,733     2,059,143
Heather Bennett                 0                0            0      222,222             0         306,089       528,311
Tim Cheatham                    0                0            0      222,222             0         306,089       528,311
J. Robert Koch            531,630        1,192,030            0    2,965,402       632,918         306,089     5,628,069
James E. Sullivan       1,097,580          276,460            0    1,771,088       316,448         186,444     3,648,020
Joe Venezia                     0                0            0      222,222             0         306,089       528,311
Hsaio Wang                      0                0            0    2,647,854             0         306,089     2,953,943
Brynn Evanson                   0                0            0      826,430             0         306,089     1,132,519



         62.         In addition, certain employment agreements with certain Michaels executives,

entitle such executives to severance packages should their employment be terminated under certain

circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Plaintiff and will be paid

out as follows:
                                                                    Perquisites/
                                    Cash             Equity          Benefits           Other                Total
Name                                ($)(1)           ($)(2)            ($)(3)           ($)(4)                ($)
Ashley Buchanan                     2,685,573        23,655,609           16,500        1,762,278            28,119,960
Mark Cosby                             33,137        12,928,602                0                0            12,961,739
Chuck Rubin                                 0                 0                0                0                     0
Michael Diamond                       729,710         2,059,143           16,500                0             2,805,353
Denise Paulonis                             0                 0                0                0                     0
Vidya Jwala                                 0                 0                0                0                     0
J. Robert Koch                        790,333         5,096,439           16,500          440,000             6,343,272
Philo Pappas                                0           424,569                0                0               424,569


         63.         The Recommendation Statement also fails to adequately disclose communications

regarding post-transaction employment during the negotiation of the underlying transaction must

be disclosed to stockholders. Communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. This information is

necessary for Plaintiff to understand potential conflicts of interest of management and the Board,

as that information provides illumination concerning motivations that would prevent fiduciaries

from acting solely in the best interests of the Company’s stockholders.



                                                          -17-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 18 of 29 PageID #: 18




       64.       Thus, while the Proposed Transaction is not in the best interests of Michaels,

Plaintiff or Company stockholders, it will produce lucrative benefits for the Company’s officers

and directors.

The Materially Misleading and/or Incomplete Recommendation Statement

       65.       On March16, 2021, the Michaels Board and Apollo caused to be filed with the SEC

a materially misleading and incomplete Recommendation Statement that, in violation their

fiduciary duties, failed to provide Plaintiff in his capacity as a Company stockholder with material

information and/or provides materially misleading information critical to the total mix of

information available to Plaintiff concerning the financial and procedural fairness of the Proposed

Transaction.

       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

       to the Proposed Transaction

       66.       Specifically, the Recommendation Statement fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Recommendation Statement fails to disclose:

                 a. The specific powers of the Special Committee;

                 b. Whether the directors who make up the Special Committee are independent

                    outside directors;

                 c. Whether the confidentiality agreements entered into by the Company with

                    potentially interested third parties, including with Apollo differed from one

                    another, and if so, in what way;

                 d. All specific conditions under which any standstill provision contained in any

                    entered confidentiality agreement entered into between the Company and




                                                -18-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 19 of 29 PageID #: 19




                   potentially interested third parties throughout the sales process, including

                   Apollo, would fall away;

               e. Communications       regarding      post-transaction   employment     during   the

                   negotiation of the underlying transaction must be disclosed to stockholders.

                   Communications      regarding      post-transaction   employment     during   the

                   negotiation of the underlying transaction must be disclosed to stockholders.

                   This information is necessary for stockholders to understand potential conflicts

                   of interest of management and the Board, as that information provides

                   illumination concerning motivations that would prevent fiduciaries from acting

                   solely in the best interests of Plaintiff and Company stockholders

       Omissions and/or Material Misrepresentations Concerning Michaels’ Financial

       Projections

       67.     The Recommendation Statement fails to provide material information concerning

financial projections provided by Michaels management and relied upon by UBS in its analyses.

The Recommendation Statement discloses management-prepared financial projections for the

Company which are materially misleading.

       68.     The Recommendation Statement indicates that in connection with the rendering of

their fairness opinions, UBS reviewed “certain internal financial information and other data

relating to the businesses and financial prospects of the Company that were not publicly available,

including the Company Forecasts that the Company directed UBS to utilize for purposes of its

analysis”.

       69.     Accordingly, the Recommendation Statement should have, but fails to provide,

certain information in the projections that Michaels management provided to the Board and UBS.




                                               -19-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 20 of 29 PageID #: 20




Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       70.     With regard to the “Company Forecasts” projections the Recommendation

Statement fails to provide material information concerning the financial projections prepared by

Michaels management.

       71.     Specifically, the Recommendation Statement fails to disclose all material line items

for the metrics of:

               a. Reported EBITDA, including the underlying metrics of: net income and taxes;

               b. Adjusted EBITDA, including the underlying metrics of: net income, taxes, and

                      the specific adjustments made for items such as losses on the early

                      extinguishment of debt, consulting fees associated with strategic initiatives and

                      future cost savings, severance, store pre-opening, store remodel, and store

                      closing costs;

               c. Normalized EBITDA, including the underlying metrics of: net income, taxes,

                      and the specific adjustments made for items such as losses on the early

                      extinguishment of debt, consulting fees associated with strategic initiatives and

                      future cost savings, severance, store pre-opening, store remodel, and store

                      closing costs;

               d. Unlevered Free Cash Flow, including all underlying metrics.




                                                  -20-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 21 of 29 PageID #: 21




       72.     The Recommendation Statement also provides non-GAAP financial metrics, but

fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

       73.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may

have been taken in bad faith, and cannot fairly assess the process.

       74.     Without accurate projection data presented in the Recommendation Statement,

Plaintiff is unable to properly evaluate the Company’s true worth, the accuracy of UBS’s financial

analyses, or make an informed decision whether to tender in favor of the Proposed Transaction.

As such, the Board has breached their fiduciary duties by failing to include such information in

the Recommendation Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by UBS

       75.     In the Recommendation Statement, UBS describes its fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to

include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       76.     With respect to the Selected Public Company Analysis, the Recommendation

Statement fails to disclose the following:

               a. The specific inputs and assumptions utilized to determine the selected reference

                   multiple ranges of:

                       i. 6.0x to 7.5x 2021E Normalized EBITDA; and

                      ii. 5.75x to 7.25x 2022E Normalized EBITDA




                                                -21-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 22 of 29 PageID #: 22




               b. The number of fully-diluted shares outstanding for the Company.

       77.     With respect to the Selected Transactions Analysis, the Recommendation Statement

fails to disclose the following:

               a. The date on which each selected precedent transaction closed;

               b. The value of each selected precedent transaction;

               c. The specific inputs and assumptions utilized to determine the selected reference

                   multiple range of 5.0x to 7.0x TV/LTM Normalized EBITDA; and

               d. The number of fully-diluted shares outstanding for the Company.

       78.     With respect to the Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose the following:

               a. The specific inputs and assumptions used to determine the discount rate range

                   of 9% to 11% utilized;

               b. The Company’s weighted average cost of capital;

               c. The specific size premium utilized, and the specific inputs and assumptions

                   used to determine it;

               d. The Company’s estimated terminal values as of the 2025 fiscal year calculated;

               e. The specific inputs and assumptions used to determine the terminal multiple

                   range of 6.0x to 7.5x utilized; and

               f. The number of fully-diluted shares outstanding for the Company.

       79.     These disclosures are critical for Plaintiff to be able to make an informed decision

on whether to tender in favor of the Proposed Transaction.

       80.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value




                                               -22-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 23 of 29 PageID #: 23




and serves his interest as a stockholder. Moreover, without the key financial information and

related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s

determination that the Proposed Transaction is in his best interests as a public Michaels

stockholder. As such, the Board has breached their fiduciary duties by failing to include such

information in the Recommendation Statement

                                          FIRST COUNT

                                Claim for Breach of Fiduciary Duties

                                (Against the Individual Defendants)

       81.     Plaintiff repeats all previous allegations as if set forth in full herein.

       82.     The Individual Defendants have violated their fiduciary duties of care, loyalty and

good faith owed to Plaintiff.

       83.     By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff of

the true value of his investment in Michaels.

       84.     As demonstrated by the allegations above, the Individual Defendants failed to

exercise the care required, and breached their duties of loyalty and good faith owed to Plaintiff by

entering into the Proposed Transaction through a flawed and unfair process and failing to meet

their obligations to make complete and accurate disclosures regarding this process and the data

and analyses underlying the Proposed Transaction.

       85.     Indeed, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff all material information necessary for him to make an informed

decision on whether to tender his shares in favor of the Proposed Transaction.




                                                 -23-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 24 of 29 PageID #: 24




          86.   The Individual Defendants dominate and control the business and corporate affairs

of Michaels, and are in possession of private corporate information concerning Michaels’ assets,

business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and Plaintiff which makes it inherently unfair for them to benefit

their own interests to the exclusion of maximizing stockholder value without the disclosure of all

proper material information.

          87.   By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

obligations toward Plaintiff.

          88.   As a result of the actions of the Individual Defendants, Plaintiff will suffer

irreparable injury in that he has not and will be able to make an informed decision with respect to

the Proposed Transaction.

          89.   Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff, all to the irreparable harm of the Plaintiff.

          90.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury which

Defendants’ actions threaten to inflict.

                                           SECOND COUNT

                 Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                                   Against Defendant Michaels

          91.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.




                                                 -24-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 25 of 29 PageID #: 25




       92.       Defendant Michaels, knowingly assisted the Individual Defendants’ breaches of

fiduciary duty in connection with the Proposed Acquisition, which, without such aid, would not

have occurred.

       93.       As a result of this conduct, Plaintiff has been and will be damaged in that he has

been and will be prevented from being able to make an informed decision with respect to the

Proposed Transaction.

       94.       Plaintiff has no adequate remedy at law.

                                            THIRD COUNT

                          Violations of Section 14(e) of the Exchange Act

                                       (Against All Defendants)

       95.       Plaintiff repeats all previous allegations as if set forth in full herein.

       96.       Defendants have disseminated the Recommendation Statement with the intention

of soliciting stockholders, including Plaintiff, to tender their shares in favor of the Proposed

Transaction.

       97.       Section 14(e) of the Exchange Act provides that in the solicitation of shares in a

tender offer, “[i]t shall be unlawful for any person to make any untrue statement of a material fact

or omit to state any material fact necessary in order to make the statements made, in the light of

the circumstances under which they are made, not misleading[.].

       98.       The Recommendation Statement was prepared in violation of Section 14(e) because

it is materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

the Recommendation Statement is materially misleading and omits material facts that are

necessary to render them non-misleading.




                                                   -25-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 26 of 29 PageID #: 26




       99.      The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       100.     The Individual Defendants were at least negligent in filing a Recommendation

Statement that was materially misleading and/or omitted material facts necessary to make the

Recommendation Statement not misleading.

       101.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to tender

on the basis of complete information if such misrepresentations and omissions are not corrected

prior to the expiration of the tender offer period regarding the Proposed Transaction.

       102.     Plaintiff has no adequate remedy at law.

                                         FOURTH COUNT

             Violations of Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9

                                      (Against All Defendants)

       103.     Plaintiff repeats and realleges all previous allegations as if set forth in full herein.

       104.     Defendants have disseminated the Recommendation Statement with the intention

of soliciting stockholders, including Plaintiff, to tender their shares in favor of the Proposed

Transaction.

       105.     Section 14(d)(4) requires Defendants to make full and complete disclosure in

connection with a tender offer.

       106.     SEC Rule 14d-9 requires a Company’s directors to, furnish such additional

information, if any, as may be necessary to make the required statements, in light of the

circumstances under which they are made, not materially misleading.




                                                  -26-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 27 of 29 PageID #: 27




        107.   Here, the Recommendation Statement violates both Section 14(d)(4) and SEC Rule

14d-9 because it because it is materially misleading in numerous respects, omits material facts,

including those set forth above and Defendants knowingly or recklessly omitted the material facts

from the Recommendation Statement.

        108.   The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to tender

his shares on the basis of complete information if such misrepresentations and omissions are not

corrected prior to the expiration of the tender offer period regarding the Proposed Transaction.

        109.   Plaintiff has no adequate remedy at law.

                                          FIFTH COUNT

                        Violations of Section 20(a) of the Exchange Act

                               (Against all Individual Defendants)

        110.   Plaintiff repeats all previous allegations as if set forth in full herein.

        111.   The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Recommendation Statement was materially misleading to

Plaintiff.

        112.   The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements




                                                 -27-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 28 of 29 PageID #: 28




were being issued by the Company in the Recommendation Statement and nevertheless approved,

ratified and/or failed to correct those statements, in violation of federal securities laws. The

Individual Defendants were able to, and did, control the contents of the Recommendation

Statement. The Individual Defendants were provided with copies of, reviewed and approved,

and/or signed the Recommendation Statement before its issuance and had the ability or opportunity

to prevent its issuance or to cause it to be corrected.

       113.    The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Michaels’ business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders, including Plaintiff, and that the Recommendation

Statement was misleading. As a result, the Individual Defendants are responsible for the accuracy

of the Recommendation Statement and are therefore responsible and liable for the

misrepresentations contained herein.

       114.    The Individual Defendants acted as controlling persons of Michaels within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Michaels to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Michaels and all of its

employees. As alleged above, Michaels is a primary violator of Section 14 of the Exchange Act

and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act.




                                                 -28-
 Case 1:21-cv-00410-LPS Document 1 Filed 03/22/21 Page 29 of 29 PageID #: 29




       WHEREFORE, Plaintiff demands injunctive relief, in his favor, and against the

Defendants, as follows:

       A.      Enjoining the Proposed Transaction;

       B.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the

       fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

       C.      Directing the Individual Defendants to exercise their fiduciary duties to disseminate

       a Recommendation Statement that does not contain any untrue statements of material fact

       and that states all material facts required in it or necessary to make the statements contained

       therein not misleading;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

       Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a jury on all issues which can be heard by a jury.


 Dated: March 22, 2021                         LONG LAW, LLC

                                         By: /s/ Brian D. Long
                                             Brian D. Long (#4347)
 OF COUNSEL:                                 3828 Kennett Pike, Suite 208
                                             Wilmington, DE 19801
 BRODSKY & SMITH, LLC                        (302) 729-9100
 Evan J. Smith                               bdlong@longlawde.com
 Marc L. Ackerman
 Two Bala Plaza, Suite 805                     Attorneys for Plaintiff
 Bala Cynwyd, PA 19004
 Telephone: 610.667.6200
 esmith@brodskysmith.com
 mackerman@brodskysmith.com




                                                -29-
